UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File number: 000-52677 VRDT CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-2405975 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 12223 Highland Avenue, Suite 106-542, Rancho Cucamonga, California91739 (Address of principal executive offices) (909) 786-1981 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[x] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler [] Acceleratedfiler[] Non-accelerated filer [] Smallerreportingcompany[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No[ x ] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of November 19, 2012 the Company has 126,610,141shares of Class A Common Stock outstanding and no other classes of common stock. 2 TABLE OF CONTENTS VRDT CORPORATION (A DEVELOPMENT STAGE COMPANY) Part I – Financial Information Page Item 1 Financial Statements 4 Consolidated Balance Sheets as of September 30, 2012 and March 31, 2012 5 Consolidated Statements of Operations for the Three Months and Six Months Ended September 30, 2012, and 2011 6 Statement of Stockholder’s Equity for the Period from Inception through September 30, 2012 7 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2012, and 2011 9 Notes to the Financial Statements 11 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4 Controls and Procedures 22 Part II – Other Information Item 1 Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 24 Item 3 Defaults Upon Senior Securities 24 Item 4 Mine Safety Disclosure 24 Item 5 Other Information 24 Item 6 Exhibits 24 3 PART I ITEM 1. FINANCIAL STATEMENTS The Financial Statements of the Company required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Company. 4 VRDT Corporation (A Development Stage Company) Balance Sheet September 30, 2012 March 31, 2012 (Audited) ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable 0 Inventory 0 Prepaid expenses Note Receivable Total Current Assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Deposits Long Term Warrant Expense 0 Intangibles 0 Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses - Related party 0 Deposits from stockholders 0 Notes Payable Notes Payable - Related parties Total Current Liabilities LONG TERM LIABILITIES: Notes Payable - Related parties 0 Total Current Liabilities 0 STOCKHOLERS' EQUITY / (DEFICIT) Common Stock, .001 par value: 989,999,995 shares authorized: 126,610,141 and 120,946,840 shares issued and outstanding as of September 30, 2012, and March 31, 2012, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity / (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $ $ See the accompanying notes to the financial statements 5 VRDT Corporation (A Development Stage Company) Consolidated Statement of Operations Three Months Ended September 30, Six Months Ended September 30, Sales 0 0 Cost of sales ) 0 ) 0 Gross profit 0 0 Operating Expenses Depreciation and amortization General and administrative expenses ) ) Impairment of goodwill 0 0 0 Total operating expenses ) ) Income / (Loss) from Operations ) ) Other Income / (Expense) Interest Income 0 0 Interest (expense) Interest (expense) - Related parties ) Total Other Income / (Expense) Income / (Loss) before Income Taxes ) ) Provisions for Income Taxes 0 0 0 0 Net Income / (Loss) ) ) Net Income / (Loss) Per Share: Basic and Diluted ) ) Weighted Average Shares Outstanding Basic and Diluted See the accompanying notes to the financial statements 6 VRDT Corporation Statement of Stockholder's Equity For the Period August 19, 1999 (Inception) to September 30, 2012 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance at inception, August 19, 1999 0 $
